DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on December 14, 2021, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 11/24/2021), are hereby withdrawn. Claims 1-2, 4-6, 9, 12-13, 19 and 20 were amended, claims 3, 7-8 and 14-17 were previously presented, and claims 10-11 and 18 have been cancelled. 
Therefore, claims 1-2, 4-9, 12-17, 19 and 20 are currently pending.

Drawings
The drawings were received on December 14, 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd C. Adelmann on December 21, 2021.
The application has been amended as follows: 
	In claim 1, Ln. 15, the phrase, “…wherein each of the side walls…” has been change to “…wherein each of the plurality of side walls…” 
	In claim 2, Ln. 3, the phrase, “…the projections of the insulated divider…” has been change to “…the first and second projections of the insulated divider…”


Allowable Subject Matter
Claims 1-2, 4-9, 12-17, 19 and 20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art (of record) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein each of the plurality of side walls of the insulated shell is pivotably attached to the base with a respective hinge structure comprising a structural foam (as recited in claim 1), nor does it teach each of the plurality of side walls foldable between an expanded configuration and a collapsed configuration about a respective hinge element, wherein each respective hinge element is formed from a closed cell foam material (as recited in claim 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        


/B. V. P./
Examiner, Art Unit 3736